Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
On page 4-7, Applicant’s argued by claim amendment to overcome the rejections of record.  Applicant’s argument is persuasive.  Therefore, the rejections have been withdrawn.
	Claims 1-5, filed September 20, 2022, are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tsutsui (US Pre-Grant Publication 2008/0059398 A1) in view of Bowen et al. (Bowen hereafter, Availability in parallel systems: Automatic process restart, 1997).
For the instant rejection, the limitation of “structured data” has been attributed with the ordinary and customary meaning of “Structured data is highly specific and is stored in a predefined format, where unstructured data is a conglomeration of many varied types of data that are stored in their native formats.”
Claim 1, Tsutsui teaches a data linkage system, having a hardware processor executing computer instructions to implement: 
	a data collection system that collects structured data held by an information system (Tsutsui: ¶0067 – format data, i.e. structured data, is acquired by the data transfer system, i.e. “data collection system”), and 
	a data storage system that stores the structured data held by a plurality of the information systems and collected by the data collection system, wherein the data storage system includes a data conversion system that converts the structured data collected by the data collection system (Tsutsui: fig. 1 PC 10, i.e. “data storage system” includes format converter, i.e. “data conversion system”, as well as storage 12), and 
	the data collection system divides the structured data of the same transaction into specific units of processing and instructs start of parallel processing by the data conversion system (Tsutsui: [0053], e.g. high speed processing is implemented by dividing a code sequence into predetermined units of processing and by performing format conversions in parallel, and [0054], e.g. the control unit 72 divides a code sequence 200 into units of processing having a predetermined size and allocates each unit of processing to each of a plurality of sub-processing units 70a, 70b, . . . 70n. A plurality of sub-processing units 70a, 70b, . . . 70n perform conversion processing in parallel).
However, Tsutsui does not disclose “to provide a processing ID to a specific unit… the data conversion system manages the parallel processing of the specific units based on the processing ID such that failed parallel processing is re-executed on the specific unit stored in the data storage system, which is indicated by the processing ID of the specific unit subjected to the failed parallel processing.”  Bower discloses it is well know in the art that parallel systems provide a processing ID to a specific unit… the data conversion system manages the parallel processing of the specific units based on the processing ID such that failed parallel processing is re-executed on the specific unit stored in the data storage system, which is indicated by the processing ID of the specific unit subjected to the failed parallel processing (page 296, column 2, e.g. RESTART_GROUP (name)-Specifies the elements that are to be restarted together in cases of failure of the system on which they are running…A list of one or more names of elements constituting the group and page 297, e.g. This is the level associated with one or more specified element names).  
Bowen disclose discusses the use of "restart techniques" as an important strategy in providing Increased availability in a parallel structure (page 284, column 1).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Bower to improve the system of Tsutsui to increase availability in a parallel system.  Therefore, it would have been obvious to one of ordinary skill in the art to use the restart manager of Bower to increase availability in a parallel system.  
Claim 4, Tsutsui as modified discloses the specific unit of processing is a specific number of tables in structured data ([0036], e.g.  the format acquisition unit 24 can recognize the supported file format of the destination apparatus by referring to a table stored in the memory 20. The table associates identification information of a destination apparatus with the file format supported by the apparatus).
Claim 5, Tsutsui as modified discloses the data collection system as cited above.
	

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (US Pre-Grant Publication 2008/0059398 A1) in view of Bowen et al. (Bowen hereafter, Availability in parallel systems: Automatic process restart, 1997), as applied to claims 1, 4, and 5 above, in further view of Chepa et al. (Chepa hereafter, US Patent No. 9,852,139 B1).

Claim 2, Tsutsui as modified teaches the data linkage system according to claim 1.  However, Tsutsui does not fully and explicitly teach wherein the data collection system instructs parallel processing by the data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific amount.  
	Chepa teaches a system wherein a data collection system instructs parallel processing by a data conversion system when a number of files passed to a subsequent processing per specific unit time exceeds a specific amount. (Chepa: col. 7, ll. 41-48 – number of files above a threshold causes partitioning, i.e. “parallel processing”. See above citations directed to conversion.)  
Chepa discloses partitioning the directory and typically has the effect of improving performance because the structure of the single directory is no longer a bottleneck (column 2, lines 4-7).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Chepa to improve the performance of the system disclosed by Tsutsui as modified.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the file number parallel processing threshold of Chepa into the data conversion system of Tsutsui as modified by programming the instructions of Tsutsui (Tsutsui: ¶0043) to perform parallel processing based upon a specific file number threshold being exceeded, as taught by Chepa. Both systems are directed to parallel processing and system efficiency (Tsutsui: ¶0066; Chepa: col. 2, ll. 1-10).   An advantage obtained through performing parallel processing based upon a specific file number threshold being exceeded would have been desirable to implement in the data conversion system of Tsutsui as modified. In particular, the motivation to combine the Tsutsui as modified and Chepa references would have been to perform partitioning adaptively and when advantageous with regard to specific system conditions. (Chepa: col. 2, ll. 1-10)
Claim 3, Tsutsui as modified teaches the data linkage system according to claim 1.  However, Tsutsui as modified does not fully and explicitly teach wherein the data collection system instructs scale-out of the data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific amount.  
	Chepa teaches a system wherein data collection system instructs scale-out of a data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific amount. (Chepa: col. 7, ll. 41-48 – number of files above a threshold causes partitioning, i.e. “parallel processing”. See above citations directed to conversion.)
	Examiner notes that the statement of motivation to combine set forth in support of the rejection grounds of dependent claim 2 are likewise applicable to the instant claim.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
12/15/2022